OFFICE     OF ?‘HE A-ITORNEY      GENERAL   OF   TEXAS

                                 AUSTIN




Bonorabla&l&r BlankamM.p, Cbaiman
oa5alttSe431OoMtltuttonalAmen~llk
nOU88   ti   bpE666PktiV66
&ustln,Terse
Decrrslrr              opinllm xo. o-5188
                            An almndlu6nt to




                                          latterir a draft of the pro-
                                          The propoucrdamendsent
if?& &@AM    ~kUdC6IU?bip I we   2



            th6 Wii6, 0m6d or Olalffiedby hex  befor
            nmrri~6, aad thnt aoquiredaftaward        by
            gift, 66V166 OX'de6OMt, ah6llb6 h6r sOpa-
            rate property*and lrrs shall.  bs paesed    moss
            olaarlyd6fdlQ     th6 rlght!?.Ofthe wife,
            in rsl6tfQnas~w611to her s6p6rat.6    property
            ad that h6lb in OopIllOnwith h6r bU6bmn4,
            Iawa shall6180 be paaad    proridingfor the
            I'6gi0t~tiOll Of th6 Wir6'iI06p6lVlt6  prOpUty.*
                In kWpkIg with the mIknd6t6
                                          Of th6 nbOt6 qUQt6d
86otlonor the ContitLtutlonwith r6fer6ao6to commualty.  property,
the L##gisktUre W this State Wl6Ot6dWh6t 16 now Article   4619,
Revlnd 01~11 Stetntee,whlohreads:

             "Sob. 1. All pkoperty6oquimd by sither the
             husbandot'wtfet!tlring.~66XTiage, OX?6pt,that
             whlah 1s the 8ciparat6property  of 6lther,. ehall
             be @xiaM the omreqn prOp6rty   of the Inmbd#
             and -8; +%I all?khs'~f6atrv@iQh:th6hwWul
             4tna.td.e porros~~atthstS86 tl$qmace       ~gay
             be Qln6~lved~6ball b6 rsgudad aa oomon 6ffeeta
                                     ~eslthzJ bo utltiaMm?SJs
      Hon.   Callas      iilsnken5hip              -   agil      3



                 ildt6         r66idOd,            if the husbhnd ~6% a aonkid6nt
                 ‘of       t&la     State          at the tina of dicappcarancs,  or
                  'Of      any    oounty
                                    .
                                            the oommunlty
                                                   in
                                                   __ _whiph
                                                           proqs'ty
                   or      part therooTid         in whioh petition
                                                              situated
                  :th6 wife ahall set forth the facts'%ntitllng
                  :hU  tQ aOlStlO1, hiWigS,  aLld di%pO%8 Or the OOa-
                  ~runity property under the prmldons      of this
                  :iirtlalr.
                 i’*&30.         8,  Mt6r  the fiU.ng of said petition                                  ths
                 :Judg6          OS said oourt ehall 56t tbc 56~6 Eon                                   for
                  h6arin5,             either          in'tqa            U&e   or vacotioa.

                 j”s60.          4.        Wotfce       at thn riling            of said          patdtion
                 .andthe date sst fox .thohsarizg thclreon ah511
                 ;bs iaaucdby the olerk of thci oourt Zn rrhioh the
                         titian is filed  .e?ldth6 saw  shall be publi5$.6:.ed
                          simc mmspap5r.oi,   aa6ra~~oiroalation pub-
                        ia ths countyPn.wbIohtbc petitionS%
                 {fiilad, if there be
                                    a noimpa~.:..pub~ehed   in said
                 toowty,   but 'ifnot
                                    #en in thq..htareat   county
                  whus a newspaper bi genual alreu&tion Is pub-
,‘-
                  'Mahod, woo infd
                 i~&&@&g&
      ..: ,i::*i+&3~;,~.~*:
                                 mob .wmk for
                                   :&&~2*aw~.z&wta;t..c0nrrcloutf?~~~,.~~.
                                                 .;&+)p5&:;~~~~w~;:':'::.,
                                                                    *;.:;I:;
                                                                      p,i$i.
                                                                         '.
                                                                          ,'
                                                                           .,
                  We tirrrtof tihiohpablioatixmns  shall be not
                 ilrss        than         ten     daye       pr$or      to    mob   date     sit     Sor     :
                 jsuahhr%rring.
                 .heo. 5. ftj upon the pearl~ugof mild~pC;titim,
                 &ha Ju&gs shall be ,%atgsti8a
                                             that.thberaots
                 j%lleg%dthereinare tnts, and that tiota ex.Xst
                 #leh entltlethe uila.to Cgntml, 5wm&1 a&?l
                 diUp056   O? $h6 OOimRWity pl't3pUtf' UnbU the
                 $y?OYi~10I~ Of-96otiOn   1 of tois Act, he ahall
                 MU~c,hi% ordor.fiPd.irQ and wtflmg out suob toot%,
                 landtheroarterthe ~12s shall hare the ~mn6 pow6rs
                 year the ocammnity properly aa ar6 oonlermd    by
                 :16N upon the hu%baUd, until the hwzbandshall
                 $%VS returnsdt0 tha Wif6,   and Until 6%th6S.t'h*
                  jkusband            or    Wff6       5imll          make arid f116        tCr     XeOOrd
                 :lfothe of?lee of the ooimtyolerk oilthe county
                 &a which eel& pstftionwea filed,         his or her
               . ‘affidavit  stetingthe fact of suoh return. Sal4
                .afii&avit   shall be moor&%4      in the deed raaords
                 ;Qf tltdd OOUntjy BIid may t6 r5Oi2~%6~&    in th0 dM!d
                  lraeorda            of othss          ootmtiers In which the property
                  of      said~Oo.sautity                @tats   nmy bs rS.tuatad.*
             The laterpntatlonof thi provir%onai ti&8 statute
    with retertmoeto the controland dlrporitionor oomsunity
    propertymay he round in th6 r02i0dog  cases,stone v',
    ;pokg30~~105Tex. ZfB5,210 6. 1. 955% Itcore
                                              0, Xooten,255
        .     l




                is our opinionthat the prop06134
                  It                           oonetlt\;tional
    anmadmentwould .ooafliot
                           with the provioionbi the present
    oomunity propertyrlghta atatuto with respsotto the control
    8nd aisp08iti0n     or comaunIty proparty.   t-h02-4c0fd, porn.
    questionis anewsred In the atrlmativs.
                  VZewlah it   understood that thfa opinion fc ad-
    dressed to the speolffc qusafion       askad ati ia to be so aon-
    atrued.


.